Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
This action is responsive to an amendment filed on 07/01/2022. Claims 1-6, 8-13 and 15-22 are pending. Claims 7 and 14 have been previously cancelled. Claims 21 and 22 have been newly added.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-13 and 15-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-6, 8-13 and 15-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,582,737, claims 1-24 of U.S. Patent No. 9,210,275, claims 1-20 of U.S. Patent No. 9,491,309 and claims 1-17 of U.S. Patent No. 10,554,825.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by both claim 1 of each of the patents.
             Regarding Patent No. 8,582,737, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except wherein directing application control to a first module of the account includes directing control to an initial universal resource identifier (URI) of the first module; and wherein passing application control to the second module through a linking system includes directing application control to an initial URI of the second module; and wherein passing control to a second module includes receiving from the first module a module identity code of the second module, wherein the module identity code is received at a dispatcher engine of the telephony platform; and further comprising the dispatcher engine converting the module identity code to the initial URI of the second module; and wherein the dispatcher engine directs application control to the initial URI of the second module.
             Regarding Patent No. 9,210,275, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except wherein the second module controls communication of the call session according to a second set of application logic, wherein the second module includes a second set of permitted platform resources, and wherein the first set of application logic is different from the second set of application logic; metering use of the first module during the call session and metering use of the second module during the call session; and accounting the metered use of the first module according to a first usage plan and accounting the metered use of the second module according to a second usage plan.
            Regarding Patent No. 9,491,309, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except first and second time period of the communication session as well as metering use of the first module during the first time period of the telephony communication session, and metering use of the second module during the second time period of the telephony communication session, and accounting the metered use of the first module for a unique identifier of the communication session according to a duration of the first time period and a first rate of a first usage plan of the first module, and accounting the metered use of the second module for the unique identifier according to a duration of the second time period and a second rate of a second usage plan of the second module, wherein functionality of the first module is different from functionality of the second module.
            Regarding Patent No. 10,554,825, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except “directing a first module to control communication of the communication session, wherein the first module provides a first set of communication functionality and use of the first module to control communication of the communication session is metered according to a first usage plan, after directing the first module to control communication of the communication session, receiving an instruction to provide a first communication functionality not included in the first set of communication functionality provided by the first module and wherein use of the second module to control communication of the communication session is metered according to a second usage plan that is different than the first usage plan; determining a first duration during which the first module controlled communication of the communication session; determining a second duration during which the second module controlled communication of the communication session; metering the first duration of the communication session based on the first rate of the first usage plan, yielding a first cost for the first duration; metering the second duration of the communication based on the second rate of the second usage plan, yielding a second cost for the second duration; and determining a total cost of the communication session based on the first cost for the first duration of the communication session and the second cost for the second duration of the communication session.”.


Allowable Subject Matter
Claims 1-6, 8-13 and 15-22 will be allowed after overcoming the rejection under the ground of nonstatutory obviousness-type double patenting.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
September 27, 2022